The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maringer et al. in view of Declerck and Cho et al.
	This rejection relies on the same rationale noted in the previous office action, with the limitations of claims 5 and 9 now being placed into claim 1.
	Maringer et al. teach flame retardant polymeric compositions that contain each of the claimed components a), b), d) and f). 
	Column 4, lines 15 and on, which teach a polyolefin a).  This also meets the requirement of claim 2.  
	Column 4, lines 65 and on, teach the addition of a mineral filler b).  The top of column 3 teaches aluminum hydroxide. 
	Column 5, lines 25 and on, teaches the addition of organosilane d). This includes vinyltrimethoxysilanes meeting claim 4.  
	Column 9, line 34, teaches as a particularly useful processing agent erucamide b).  Erucamide is also known as 13-docosenamide or (Z)-docos-13-enamide which meets claim 3.  
	Meanwhile, Column 6 teaches the addition of an antioxidant and column 12, lines 1 and on, teach the addition of a peroxide crosslinking agent.  
	Column 9, line 66 through column 10 teaches amounts of each component that overlaps with that claimed.  From this one having ordinary skill in the art would have found the selection of amounts within the claimed ranges to have been obvious.  
	For instance see the working example in column 17, lines 27 and on.  This includes (per total weight of the composition) approximately 34% a), 53% b), 2.4% c), .63% d), .72% e) and .42% of a processing agent.  
	Please note that the claims use the open term “comprises” such that the formula-tion allows for the presence of the EBA copolymer. On the other hand note that this falls within the breadth of the polyolefin in claim 1.
	This specific example differs from that claimed in that 1) it contains slightly less organosilane than claimed, 2) it contains a processing agent other than erucamide, 3) it does not contain the specific antioxidant c) and 4) it does not contain the specific perox-ide e).
	With regard to the first difference please note the following.  Column 10, lines 1 to 4, which teaches an amount of alkoxysilane of up to 4 phr.  This amount overlaps with that claimed such that one having ordinary skill in the art would have found an amount within the claimed range to have been obvious.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experi-mentation). 
	With regard to the second difference please note that column 9, lines 14 and on, teach that various fatty acid derivatives can be used in an equivalent manner.  Line 34 specifically teaches that erucamide and ethylene bis stearamide (used in the working example referenced above) can be used in the alternative as “particularly useful fatty acid amides” such that the use of erucamide in place of ethylene bis stearamide would have been obvious to one having ordinary skill in the art, with the expectation of obtain-ing useful and equivalent results.  In this manner these claims are rendered obvious.
	In this manner the totality of Maringer et al. render obvious a composition having each of the components a), b), d) and f) in amounts as claimed.
	For the third difference note that Maringer et al. teach various antioxidants in column 6, generally stating that any conventional antioxidant known in the art can be used.  Specific ones include distearyl thiodipropionate and dilauryl thiodipropionate.  
	Cho et al. teach in column 3, lines 1 - 14, useful antioxidants for ethylene vinyl acetate copolymers.  This includes distearyl and dilauryl thiodipropinoate as well as the antioxidant now required in claim 1.  This suggests the functional equivalence thereof.
	As such one having ordinary skill in the art would have found the use of the anti-oxidant as claimed to have been obvious in the ethylene vinyl acetate copolymer composition of Maringer et al. with the expectation of obtaining predictable and useful results.  
	For the fourth difference note that the top of column 12 of Maringer et al. teaches generally that tertiary organic peroxides are useful.
	Declerck et al. teach organic peroxides that are useful for crosslinking ethylene-vinyl acetate copolymers.  See paragraph 55.  This teaches, in addition to the peroxides specifically taught by Maringer et al., the peroxide now in claim 1.  This suggests the functional equivalent of these peroxides.
	From this one having ordinary skill in the art would have found the use of the tertiary organic peroxide now claimed to have been obvious as the tertiary organic peroxide on Maringer et al. with the expectation of obtaining predictable and useful results.  In this manner the skilled artisan would have found this product in the product by process claims obvious.  
	For claim 2, see column 4, lines 15 and on in Maringer et al.
	For claim 4 see column 5, line 25 of Maringer et al.
	For claim 6 see column 4, lines 65, to the top of column 5.
	See also the working example reference above which contains these components.
	For claims 9 and 13 note that these are in product by process format.  With this in mind, note that Maringer et al. prepare a product by homogenizing the components noted above, pelletizing (by underwater cooling and cutting as found in claim 12), placing into an extruder and crosslinking.  See specifically column 12, lines 50 and on, and column 13, lines 30 and on.  This differs in that it does not specifically teach the injection of a liquid crosslinking agent or gravimetric dosing (a means by which pellets are placed into an extruder); however, the product of claim 9 is formed by homogenizing the components, pelletizing and subsequent crosslinking.  The material in Maringer et al. undergoes homogenizing, pelletizing, extrusion and cross-linking such that the claimed process steps do not appear to result in a patentably distinct, unobvious, product.
	In this manner the instant claims are rendered obvious.

Applicants’ traversal has been considered but is not deemed persuasive.  It is noted that the Maringer et al. do not teach the specific combination of antioxidant and crosslinking agent as now required by the claims.  The Examiner recognizes this, as this was why the secondary references were cited in the previous office action.  While Maringer et al. do not teach these specific components the secondary references render the addition of such to the composition of Maringer et al. obvious.
	Applicants then explain why the specific peroxide and antioxidant were chosen.  While these are different from the reasons provided in the rejection supra please note that a prima facie case of obviousness (for a composition) does not require the solution of the same problem or recognition of the same advantages as the applicants’ invention. 
	Finally the Examiner notes that applicants have not referenced or provided any unexpected results for this combination of c) and e) such that there is nothing that contradicts the position of obviousness noted above.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
5/10/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765